DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20110156353 (Kabutoya et al.) in view of US 2007/0208108 (Wakabayashi et al.) as evidenced by US 20150080276 A1 (Hansel et al.).


Re claims 1, 6, 8, 11, and 14, Kabutoya teaches essentially the claimed invention in [14] of at least one pressure sensitive adhesive same as claim 6 [11-12, 40-46] acrylic overlapping ranges of 0.1-10 wt% per claim 9), a phosphorous flame-retardant agent same as per claims 10 and 14 [11-12, 88], a tackifier [14, 93-102], and a stabilizer [0090]  hindred amine, the PSA comprises a polymer obtained by reacting a monomer or polymer with a cross-linking agent [40-44], the cross-linking agent having at least one siloxane bond ([50,-75] - (Polyoxyalkylene Adhesive) and at least one reactive functional group [0085]: In a composition comprising components A to C, it is preferable that the hydrosilyl (per claim 8) groups of the component B (compound B) be contained (formulated) so that the functional group ratio to the alkenyl groups of the component A (compound A) will be not less than 0.3 and less than 2, more preferably not less than 0.4 and less than 1.8, and still more preferably not less than 0.5 and less than 1.5. When the hydrosilyl groups are contained so that the foregoing functional group ratio will exceed 2, the crosslinking density increases. Further re claims 1 and 11, the amount of the same tackifier of 5 parts to 10 parts [100] is within the amount disclosed in the instant specification at page 26 and thus because of this teaching by Kabutoya, the KOH/g acid values are inherent as evidenced by Hansel at Table 1, [97].
Further re claims 1 and 12-13, Kabutoya teaches [90] hindered amines but not a stabilizer that is Bronsted based nor the properties of high basicity.
Wakabayashi discloses a composition that can be used for a gasket (0209) that comprises a hindered amine such as Tinuvin 144 as an antioxidant that also improves the heat resistance of the composition (0191). Given that Tinuvin 144 is identical to the stabilizer used in the present invention, it would necessarily be a Bronsted base that is a hindered amine with a high basicity.
It would have been obvious at the time of the effective filing date to have modified the hindred amine as suggested above in Kabutoya and substitute it with that taught by Wakabayashi for the reasons set forth above, namely having high basicity.
	Re claim 2, see adhesive 1 is on substrate 2 (backing) is at least tetrafluoroethylene types in Fig. 2, [105], Kabutoya.
	Re claims 3-4 and 7, see [125, 127], 1a and 1b adhesives, core 3, Fig. 5c, Kabutoya.
	Re claim 5, Kabutoya teaches the invention above, but not the relative humidity values and storage modulus as claimed; however is inherent due to the same materials and values met.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 20110156353 (Kabutoya et al.) in view of US 2007/0208108 (Wakabayashi et al.) and further in view of US 20150080276 A1 (Hansel et al.).
Kabutoya is relied upon above.
Re claim 10, Kabutoya teaches phosphoric flame retardants as set forth above but not the specific ester one claimed.
Hansel teaches [0131-132] The following compounds can also be present as further flame retardants alongside the phosphoric ester preparations for reduced hygroscopicity [0144] the reduced hygroscopicity, there is reduced risk of undesired contamination with water.
It would have been obvious at the time of the effective filing date to have modified the Kabutoya phosphoric flame retardant for the specific phosphoric ester ones because Hansel teaches the reduced hygroscopicity, there is reduced risk of undesired contamination with water. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787